      Case 4:15-cr-00041-CDL-MSH Document 161 Filed 09/08/20 Page 1 of 17



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

BYRON T. MCCOLLUM,                      *

       Petitioner,                      *

vs.                                     *            CASE NO. 4:15-CR-041 (CDL)
                                                              4:18-CV-197 (CDL)
UNITED STATES OF AMERICA,               *

       Respondent.                      *


                                   O R D E R

       Pending before the Court is Petitioner’s motion to vacate his

sentence under 28 U.S.C. § 2255 (ECF No. 106) and his amended

motion to vacate (ECF No. 110).         In his motion and amended motion,

Petitioner contends that his trial counsel was ineffective in

several ways.      The United States Magistrate analyzed Petitioner’s

ineffective      assistance       claims       and     issued   an    Order    and

Recommendation      which    provided      a   detailed     description   of   the

procedural history and the trial evidence, then concluded that

Petitioner      failed      to   demonstrate         that   trial    counsel   was

ineffective.        Petitioner     filed       voluminous    objections   to   the

Magistrate’s Order and Recommendation.                After a de novo review of

the record in this case, the Order and Recommendation filed by the

United States Magistrate Judge on July 28, 2020 is hereby approved,

adopted, and made the Order of the Court, including the denial of

a certificate of appealability.         The Court considered Petitioner’s
      Case 4:15-cr-00041-CDL-MSH Document 161 Filed 09/08/20 Page 2 of 17



objections to the Order and Recommendation and finds that they

lack merit. The Court elaborates on its rationale in the following

discussion.

                                  DISCUSSION

        “To prevail on a claim for ineffective assistance of counsel,

a movant must prove that counsel’s performance was deficient and

that, but for counsel’s deficient performance, the result of the

proceeding would have been different.” Hollis v. United States,

958    F.3d    1120,   1122   (11th   Cir.   2020)   (per   curiam)   (citing

Strickland v. Washington, 466 U.S. 668, 687 (1984)).            “There is a

‘strong presumption that counsel’s conduct falls within the wide

range     of   reasonable     professional   assistance.’”    Id.     (quoting

Strickland, 466 U.S. at 687). “To establish deficient performance,

a movant must prove ‘that no competent counsel would have taken

the action that . . . counsel did take.’”              Id. (quoting United

States v. Freixas, 332 F.3d 1314, 1319–20 (11th Cir. 2003)).

I.      Advice to Waive Right to Testify

        Petitioner contends that trial counsel was ineffective when

she advised Petitioner to waive his right to testify.                 Counsel

told Petitioner that the Government would introduce evidence of

his prior bank robbery convictions to impeach him on cross-

examination if he chose to testify.          Petitioner concedes that his

1997 conviction for grand theft motor vehicle would have been

admissible under Federal Rule of Evidence 609(a)(1)(B), and he



                                       2
    Case 4:15-cr-00041-CDL-MSH Document 161 Filed 09/08/20 Page 3 of 17



asserts that he would have testified if only that conviction were

admitted.    Petitioner argues that it is inconceivable that the

Court would have permitted the Government to impeach him with his

1997 bank robbery conviction (for which he was released from prison

in 2010) or his 1985 bank robbery conviction (for which he was

released from prison in 1994 but remained on federal parole through

at least 2015).

     First, Petitioner argues that the Government did not give

adequate notice that it intended to use the 1985 bank robbery

conviction against him.     But, the Government’s Rule 404(b) notice

put Petitioner on notice that the Government intended to use the

conviction, and it provided the jurisdiction (Middle District of

Georgia), the case number (Case No. 85-245-COL), the charge (bank

robbery), the guilty plea date (April 25, 1985), and the sentencing

date (September 12, 1985).1       Rule 404(b) Notice 1, ECF No. 32.

Thus, Petitioner had enough information about the 1985 conviction

to contest its use as evidence, and he should not have been

surprised if the Government sought to impeach him with this

conviction, had he testified.

     Second, Petitioner contends that the Court would not have

determined   that   the   probative       value   of   the   1985   conviction




1 The Court excluded the 1985 bank robbery conviction under Rule 404(b)
but did not decide whether the 1985 bank robbery conviction could be
admitted under Rule 609.


                                      3
   Case 4:15-cr-00041-CDL-MSH Document 161 Filed 09/08/20 Page 4 of 17



substantially   outweighed   its     prejudicial   effect.     The   Court

suggested the opposite at sentencing when Petitioner raised this

issue.   The Court told Petitioner:

     [T]here were plenty of good reasons for you not to
     testify because, although your attorney did an
     outstanding job prior to trial keeping out your previous
     criminal history -- which included several previous bank
     robberies -- she was able to exclude that from the trial
     – had you testified, it is clear that those felony
     convictions would have been admitted, and the jury would
     have heard at trial that you were a serial bank robber
     before you committed this offense. So at trial it made
     complete sense for you to make the decision on your own
     not to testify. And the record, I think, will be clear
     on that.

Sentencing Tr. 23:5-19, ECF No. 79.            Moreover, even if it is

possible that the Court would not have permitted the Government to

impeach Petitioner with the 1985 bank robbery conviction, the Court

likely would have admitted the 1997 convictions for bank robbery

and grand theft motor vehicle under Rule 609(a)(1)(B).                  Rule

609(a)(1)(B) requires that a felony conviction be “admitted in a

criminal case in which the witness is a defendant, if the probative

value of the evidence outweighs its prejudicial effect to that

defendant.”     Here,   Petitioner    argues   that   his   testimony    was

critical to his defense because the Government’s case against him

was based on circumstantial evidence and Petitioner’s testimony

would have negated each of the circumstantial facts.                 Thus,

Petitioner’s credibility would have been vital, and the Government

would have a substantial need for impeachment.          The Court likely




                                     4
      Case 4:15-cr-00041-CDL-MSH Document 161 Filed 09/08/20 Page 5 of 17



would have admitted both the 1997 convictions, and Petitioner’s

counsel was not ineffective for telling her client so.

II.    Failure to Object to DNA Expert’s Testimony

       Petitioner argues that trial counsel was ineffective because

she failed to object to the testimony of the Government’s DNA

expert, Brandon McCollum.        Brandon McCollum, a forensic examiner

in the FBI’s DNA Casework Unit, opined that there was “moderately

strong support” that Petitioner was a contributor of the DNA on

“item 2” from a Camaro that was used in the bank robbery that was

at issue in the trial; it was 170 times more likely that this DNA

came from Petitioner as opposed to a random person.               Trial Tr.

vol. ii 244:22-245:4, ECF No. 75.           Petitioner does not challenge

Brandon McCollum’s qualifications, but he does assert that if

counsel had filed a motion to exclude the testimony under Federal

Rule of Evidence 702, the testimony would have been excluded.

Petitioner     also   argues   that   the   DNA   expert’s   testimony      was

unreliable and thus had very little probative value, so it would

have been excluded under Federal Rule of Evidence 403.

       First, Petitioner believes that because the DNA expert could

not determine the sex of the person whose DNA was on item 2, there

is no way the DNA expert could offer any reliable opinion about

the DNA evidence. Second, Petitioner contends that the Court would

have excluded the testimony for the same reasons it excluded DNA

evidence in United States v. Natson, 469 F. Supp. 2d 1253 (M.D.


                                      5
   Case 4:15-cr-00041-CDL-MSH Document 161 Filed 09/08/20 Page 6 of 17



Ga. 2007).    This argument compares apples to oranges.            In Natson,

the issue was paternity of a fetus.             The DNA expert in Natson

testified that there was a 96.3% chance that the defendant was the

father   of   the   fetus,   but   he   also   said   that   the   statistical

probability of paternity must be 99.99% for the DNA scientific

community to consider a DNA test to show a paternity match.             Thus,

the DNA evidence did not establish that the defendant was the

father of the fetus under prevailing scientific standards, and the

evidence was excluded.       Here, the issue was the likelihood that

DNA found on the Camaro came from Petitioner as opposed to a random

person, and what that means.

     If counsel had filed a motion to challenge the DNA expert’s

opinion that a likelihood ratio of 170 provides moderately strong

support that Petitioner contributed the DNA on item 2, a hearing

on that motion would have revealed something that the DNA expert

stated in his report: based on the “standards published by the

Association of Forensic Science Providers,” a likelihood ratio

between 100 and 990 provides “moderately strong support” for

inclusion.    FBI Laboratory Report 4, ECF No. 106-2 at 54.             Since

there is evidence that the relevant scientific community considers

a likelihood ratio of 170 to be “moderately strong support” for

inclusion, the evidence would not have been excluded under Rule

702 or Rule 403.       Accordingly, counsel was not ineffective for

failing to file a motion to exclude the DNA expert’s testimony.


                                        6
      Case 4:15-cr-00041-CDL-MSH Document 161 Filed 09/08/20 Page 7 of 17



III. Cross-Examination of Brandon McCollum

       Petitioner contends that counsel did not adequately prepare

for trial with regard to DNA evidence and that as a result her

cross-examination       of   Brandon   McCollum,     the   Government’s     DNA

expert, was deficient.         Petitioner also contends that counsel

admitted that Petitioner’s DNA was on the Camaro.            For the reasons

set forth in the Magistrate’s Order and Recommendation, the Court

finds that counsel did not admit that Petitioner’s DNA appeared on

the Camaro.      The Court further agrees with the Magistrate that

while counsel did not ask all the questions that Petitioner thinks

she    should   have,    counsel’s     questioning    of   Brandon   McCollum

constituted sound trial strategy and was not unreasonable under

prevailing professional norms.         Thus, counsel was not ineffective

based on her cross-examination of Brandon McCollum.

IV.    Cross-Examination of William Mitchell

       Petitioner contends that counsel did not properly cross-

examine William Mitchell because she failed to impeach him with a

prior inconsistent statement.          At trial, Mitchell testified that

Michael Hall and Petitioner came to his house in late May of 2015

and that a hockey mask was hanging from the rearview mirror of

Hall’s blue van.        Mitchell’s prior statement was that he saw the

hockey mask in the blue van on June 3 and 4, 2015, which Petitioner

contends is impossible because the van was in a repair shop

beginning June 1, 2015.          Petitioner’s counsel did not impeach



                                        7
     Case 4:15-cr-00041-CDL-MSH Document 161 Filed 09/08/20 Page 8 of 17



Mitchell with his prior inconsistent statement about the date he

allegedly saw Petitioner with Hall in the blue van, but she did

impeach    Mitchell’s      identification       of   Petitioner   by   eliciting

testimony that Mitchell’s prior description of the person who

accompanied Hall in late May of 2015 did not match Petitioner’s

appearance, that Mitchell has blurry vision, and that Mitchell

never spoke with Petitioner.         The Court agrees with the Magistrate

that counsel’s questioning of William Mitchell constituted sound

trial     strategy   and     was   not       unreasonable   under      prevailing

professional norms.         The Court also agrees with the Magistrate

that Petitioner failed to show prejudice resulting from counsel’s

failure to impeach Mitchell with his prior inconsistent statement.

Accordingly, counsel was not ineffective when she failed to impeach

Mitchell with the prior inconsistent statement.

V.    “Newly Discovered Evidence” About William Mitchell

      Petitioner claims that during a lunch break in his trial, he

was held in the U.S. Marshal lockup and that Michael Hall was in

the next holding cell.        Petitioner asserts that Hall, who did not

testify at trial, told him that William Mitchell helped plan the

Regions Bank robbery, that Mitchell was able to buy a handgun for

Hall, and that when Hall picked up the firearm from Mitchell,

Joseph White was with him.         Petitioner suggests that this evidence

shows that Mitchell lied about Petitioner’s participation in the

robbery to avoid prosecution himself.                Petitioner did not share


                                         8
   Case 4:15-cr-00041-CDL-MSH Document 161 Filed 09/08/20 Page 9 of 17



this information with his lawyer until after the trial.           He also

did not raise this issue on direct appeal.

     The    Magistrate   construed    this   claim   as   an   ineffective

assistance of counsel claim and recommended rejecting it because

it is unclear what counsel should have done differently given

Petitioner’s failure to give her the information. The Court agrees

that Petitioner failed to show that counsel’s performance was

deficient, so to the extent Petitioner is attempting to assert an

ineffective assistance of counsel claim based on counsel’s failure

to discover or question anyone about this new evidence, it fails.

     Petitioner contends that he is not advancing an ineffective

assistance claim. Rather, he asserts that this is a “new evidence”

claim.     The Court is not convinced that this claim is cognizable

under § 2255.    The habeas statute “states four grounds upon which

such relief may be claimed: (1) ‘that the sentence was imposed in

violation of the Constitution or laws of the United States,’ (2)

‘that the court was without jurisdiction to impose such sentence,’

(3) ‘that the sentence was in excess of the maximum authorized by

law,’ and (4) that the sentence ‘is otherwise subject to collateral

attack.’”     Hill v. United States, 368 U.S. 424, 426–27 (1962)

(quoting 28 U.S.C. § 2255(a)).       “Claims of actual innocence based

on newly discovered evidence have never been held to state a ground

for federal habeas relief absent an independent constitutional

violation occurring in the underlying . . . criminal proceeding.”


                                     9
      Case 4:15-cr-00041-CDL-MSH Document 161 Filed 09/08/20 Page 10 of 17



Herrera v. Collins, 506 U.S. 390, 400 (1993).                    “Relief under 28

U.S.C. § 2255 ‘is reserved for transgressions of constitutional

rights and for that narrow compass of other injury that could not

have been raised on direct appeal and would, if condoned, result

in a complete miscarriage of justice.’” Richards v. United States,

837 F.2d 965, 966 (11th Cir. 1988) (quoting United States v. Capua,

656    F.2d   1033,    1037   (5th   Cir.    Unit   A   Sept.    1981)).      Here,

Petitioner      did    not    suggest   that    the     “new     evidence”   issue

establishes      a    jurisdictional    or     constitutional       claim.     And

although Petitioner knew about the evidence at trial and thus could

have the raised the issue at that time or on direct appeal, he did

not do so. For these reasons, the Court denies Petitioner’s § 2255

petition on this ground.

VI.     Cross-Examination of Deputy Baldwin and Probation Officer
        Minnelli, and the Failure to Call a U.S. Marshal

        Petitioner     argues    that    counsel        should    have     elicited

additional testimony from two law enforcement witnesses on cross-

examination and that she should have called a U.S. Marshal from

Florida to rebut the Government’s suggestion that he fled to

Florida to avoid arrest for the Columbus, Georgia bank robbery.

        First, Petitioner asserts that counsel did not adequately

cross-examine a police officer named Robert Baldwin, who detained

Petitioner on suspicion of driving under the influence.                  On direct

examination, Baldwin testified that Petitioner gave him a fake




                                        10
   Case 4:15-cr-00041-CDL-MSH Document 161 Filed 09/08/20 Page 11 of 17



name.      On   cross-examination,        Petitioner’s   counsel   elicited

testimony that Petitioner did give Baldwin his real name (after

initially lying) and that Baldwin did not charge Petitioner with

a crime.    Petitioner claims that counsel’s cross-examination was

deficient because she did not elicit testimony that Petitioner

ultimately gave Baldwin his correct phone number and motel address.

The Magistrate concluded that Petitioner failed to demonstrate

that counsel’s cross-examination of Baldwin was deficient.                The

Court agrees. Even if Baldwin would have testified that Petitioner

provided him with a phone number and address, and if other evidence

would have demonstrated that the phone number and address were

correct, counsel did elicit testimony that Petitioner told the

truth about his identity after initially lying.           She just did not

pursue this path further, and the Court cannot conclude that this

decision was unreasonable under prevailing professional norms.

Even if counsel’s performance was deficient. And, the Court agrees

with the Magistrate that Petitioner did not demonstrate that it

was prejudicial for counsel to fail to follow up and seek evidence

to support Petitioner’s argument that he did not flee or attempt

to evade arrest. Thus, counsel was not ineffective when she cross-

examined Baldwin.




                                     11
    Case 4:15-cr-00041-CDL-MSH Document 161 Filed 09/08/20 Page 12 of 17



       Second, Petitioner asserts that counsel did not adequately

cross-examine his probation officer, John Minnelli.2             Petitioner

argues that when he checked in with Minnelli on June 23, 2015, he

told Minnelli that he was in Florida, gave Minnelli his contact

information, and told Minnelli that he planned to get a duplicate

Florida driver’s license the next day before returning to West

Palm Beach, Florida.       Counsel asked Minnelli if he spoke with

Petitioner in the “summer of last year” and Minnelli said that he

did.   Trial Tr. vol. iii 216:19-22, ECF No. 76.          Counsel asked if

he mentioned that he was on his way to renew his Florida driver’s

license and Minnelli responded that he could not recall this

detail.    Id.     Petitioner suspects that Minnelli may have taken

detailed   notes    regarding   the   telephone   call,    and   Petitioner

believes those notes may have included Petitioner’s explanation

that he was in Florida to obtain a duplicate driver’s license.

Petitioner asserts that Minnelli should have been required to

produce any notes he might have made regarding the June 23, 2015

phone call.      The Magistrate correctly concluded that all of this

is speculative, and that counsel pursued the line of questioning

regarding the duplicate driver’s license but Minnelli did not




2 To prevent the jury from learning that Minnelli was Petitioner’s
probation officer, Minnelli was presented as someone who knew Petitioner
from Florida.


                                      12
   Case 4:15-cr-00041-CDL-MSH Document 161 Filed 09/08/20 Page 13 of 17



remember.     The Court finds that Petitioner failed to show that

counsel was deficient in her cross-examination of Minnelli.

     Third, Petitioner argues that counsel should have found and

called   a   U.S.   Marshal   to   testify   about    Petitioner’s   arrest.

Petitioner contends that the U.S. Marshal would have been able to

testify that Petitioner was arrested at the motel and room number

that Petitioner had provided to Minnelli and Baldwin and that he

had a duplicate Florida driver’s license that was issued on June

24, 2015.     This evidence, Petitioner asserts, would have shown

that Petitioner was not trying to flee or avoid arrest.                   But

Petitioner did not establish that he was prejudiced by counsel’s

failure to exhaust all avenues with regard to Petitioner’s argument

that he was not in flight when he went to Florida.                   Even if

Petitioner was not in flight when he was in Florida, the jury had

evidence that Petitioner helped Hall procure vehicles that were

used in the robbery, that Petitioner purchased products to remove

dye from the stolen money, and that Petitioner arrived at the

Enterprise car rental location where Hall was arrested with stolen

money but left the scene when he learned that Hall had been taken

to the back.        Moreover, counsel may have had other legitimate

reasons to avoid calling as a witness a U.S. Marshal who arrested

Petitioner on a parole violation warrant.            For these reasons, the

Court finds that Petitioner did not establish that counsel was




                                     13
   Case 4:15-cr-00041-CDL-MSH Document 161 Filed 09/08/20 Page 14 of 17



ineffective when she failed to call one of Petitioner’s arresting

officers as a witness.

VII. Other Grounds for Habeas Relief

     Petitioner’s motion to vacate contained three other grounds

for habeas relief based on ineffective assistance of counsel, and

the Magistrate concluded that Petitioner had not shown deficient

performance or prejudice.       Order & Recommendation 36-43, ECF No.

156. Petitioner did not object to the Magistrate’s recommendations

on these three grounds; he contends that the Magistrate did not

give him enough time to file his objections because the Magistrate

did not grant Petitioner’s request for a 60-day extension.                In

ruling   on   the   extension   request,   the   Magistrate   noted   that

Petitioner had filed a petition for a writ of mandamus with the

Eleventh Circuit Court of Appeals, asking the Court of Appeals to

direct the Court to rule on his motion to vacate and amended motion

to vacate.    The Court of Appeals held the Petitioner’s mandamus

petition in abeyance and gave the Court sixty days, until September

11, 2020, to rule on Petitioner’s motion to vacate and amended

motion to vacate.     11th Cir. Order (July 13, 2020), ECF No. 155.

Accordingly, to ensure that Petitioner had adequate time to file

his objections while preserving enough time for the undersigned to

receive and consider Petitioner’s objections and comply with the

Eleventh Circuit’s deadline, the Magistrate gave Petitioner seven

extra days from the date of the extension order to file his


                                    14
   Case 4:15-cr-00041-CDL-MSH Document 161 Filed 09/08/20 Page 15 of 17



objections,      which    had   the   effect     of    extending         the    objection

deadline to August 25, 2020—fourteen days after the original August

11, 2020 objection deadline.          See generally Order granting in part

and denying in part Mot. for Extension of Time, ECF No. 159.

     The Court reviewed Petitioner’s motion to vacate with regard

to grounds VII, VIII, and IX, along with the Magistrate’s Order

and Recommendation on those grounds.              For Ground VII, Petitioner

contends that counsel ineffectively handled evidence concerning a

Cadillac    that    was    found   abandoned      in    Macon       in       August    2015.

Petitioner contends that his Cadillac was stolen on June 6, 2015.

He further argues it should have been clear to counsel that the

Cadillac found in Macon was not his, though Petitioner concedes

that the abandoned Cadillac had his vehicle’s VIN plates.                                 He

asserts    that    counsel      should    have   conducted          a    more    detailed

investigation and pointed out that the abandoned Cadillac was

described    as    gold    while   his    Cadillac      was    silver/gray.              And

Petitioner contends that counsel should have cross-examined a

deputy    more    thoroughly     about    his    discovery         of    the    abandoned

Cadillac.         For     the   reasons    set    forth       in        the    Order     and

Recommendation, Petitioner failed to establish that counsel was

deficient in her investigation of the abandoned Cadillac or her

cross-examination         of    Deputy    Pecorilli,          and       he     failed     to

demonstrate prejudice resulting from any deficiency.




                                          15
   Case 4:15-cr-00041-CDL-MSH Document 161 Filed 09/08/20 Page 16 of 17



       For Ground VIII, Petitioner asserts that counsel did not

conduct an adequate investigation to rebut the trial testimony of

Brandon Turner, Petitioner’s former cellmate who testified that

Petitioner confessed that he participated in the Regions Bank

robbery.    Counsel informed Petitioner before trial that Turner was

expected to testify and subpoenaed one of the witnesses Petitioner

suggested to rebut Turner’s testimony.               That witness, Clarence

Martin, testified at trial that Turner told him that Turner planned

to lie at Petitioner’s trial in order to receive a reduced sentence

and that Turner planned to falsely testify that Petitioner had

admitted to robbing the Regions Bank.               Martin further testified

that Petitioner maintained his innocence regarding the Regions

Bank robbery.   Petitioner argues, though, that counsel should have

located more witnesses from his jail pod who might have testified

that they learned about details of the robbery from the television

news and from another inmate named Dyrell Davis, who was privy to

some of the details because he was in the courtroom with Michael

Hall   when   his   case    was    discussed   by    a   federal    prosecutor.

Petitioner further asserts that counsel should have cross-examined

Turner on whether he had access to Petitioner’s paperwork while

Petitioner was not in their communal cell and on Petitioner’s

theory that another inmate named Nimesh Desai paid Turner to

collect    information     about   Petitioner’s      case   and    then   testify

against Petitioner in exchange for a reduced sentence.                    For the


                                       16
   Case 4:15-cr-00041-CDL-MSH Document 161 Filed 09/08/20 Page 17 of 17



reasons set forth in the Order and Recommendation, Petitioner

failed to establish that counsel was deficient in her investigation

of Petitioner’s claim that Turner fabricated evidence, in her

examination of Martin, or in her cross-examination of Turner.

     For   Ground    IX,    Petitioner      argues     that   counsel    provided

ineffective assistance when she failed in closing arguments to

correct the prosecutor’s misstatements of the evidence regarding

what happened at the Enterprise car rental store, when she did not

clarify evidence related to the abandoned gold Cadillac, and when

she appeared to admit to the jury that Petitioner’s DNA was found

on the stolen red Camaro.      The Magistrate correctly concluded that

counsel did not admit that Petitioner’s DNA was on the Camaro.

And, for the reasons set forth in the Order and Recommendation,

Petitioner   failed    to    establish       that    counsel    was     otherwise

deficient in her closing argument.

                                 CONCLUSION

     For the reasons set forth above, the Order and Recommendation

filed by the United States Magistrate Judge on July 28, 2020 is

hereby   approved,    adopted,   and     made    the    Order   of    the   Court,

including the denial of a certificate of appealability.

     IT IS SO ORDERED, this 8th day of September, 2020.

                                            s/Clay D. Land
                                            CLAY D. LAND
                                            U.S. DISTRICT COURT JUDGE
                                            MIDDLE DISTRICT OF GEORGIA



                                       17
